Citation Nr: 0126984	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  00-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970, which included service in Vietnam from January 1969 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in April 2000 by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  The Board further observes that 
the veteran appeared and testified before the undersigned 
Board Member at a September 20, 2001, Board videoconference 
hearing.  It is also noted that the veteran provided a 
written and signed waiver of regional office consideration of 
additional evidence.  Additionally, the Board observes that 
the issue of entitlement to service connection for right ear 
hearing loss will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The medical evidence shows that upon entry into active 
duty service, the veteran suffered from preexisting profound 
left ear hearing loss as a result of measles he contracted in 
childhood. 

2.  The veteran's left ear hearing loss did not permanently 
increase in severity during service, nor is it shown that 
such left ear hearing loss is related to any injury or 
disease that was sustained in service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
the veteran's active duty service. 38 U.S.C.A. §§ 1110, 1111, 
1153, (West 1991& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of noise exposure sustained during 
service in Vietnam.  Specifically, this acoustic trauma 
consisted of exposure to aircraft noise on a daily basis 
while stationed at an air base, artillery fire, and driving 
loud vehicles.  As was already noted in the introduction 
section, the issue of service connection for right ear 
hearing loss will be addressed in the REMAND portion of this 
decision. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's report of military discharge (DD Form 214) 
notes the veteran's military occupational specialty (MOS) as 
a Marine Engineer.  He was awarded the Vietnam Service Medal, 
Vietnam Campaign Medal, Army Commendation Medal, and two O/S 
Bars.  The Board notes that 38 U.S.C.A. § 1154(b) states, in 
pertinent part, that in any case where a veteran is engaged 
in combat during active service, lay or other evidence of 
service incurrence of a combat related disease or injury will 
be considered sufficient proof of service connection if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence during service, and, to 
that end, VA shall resolve every reasonable doubt in favor of 
the veteran.  Although it is confirmed that the veteran 
served in Vietnam, his awards and military occupation do not 
indicate he was actually engaged in combat, nor does the 
veteran claim to have been engaged in combat, except perhaps 
for being exposed to some artillery.  In any case, for the 
reasons set forth below, the determination of whether service 
connection for left ear hearing loss is warranted does not 
turn on whether the veteran was engaged in combat or not.

As previously noted, the law provides that a veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Pursuant to 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the veteran is 
entitled to a presumption of sound condition upon entry into 
service, except for any defects, infirmities, or disorders 
noted at the time of the enlistment examination, or when 
clear and unmistakable evidence demonstrates that a disease 
or injury diagnosed during service existed prior to 
enlistment.  See also Junstrom v. Brown, 6 Vet. App. 264, 266 
(1994).  

The veteran's service medical records (SMRs) include a report 
of an August 1967 pre-induction ear, nose, and throat 
consultation.  At that time, he reported he had not been able 
to hear in his left ear since having measles at the age of 
six.  Audiometry testing revealed there was no response at 
tested pure tone thresholds of 250, 500, 1000, 2000 and 4000 
Hertz.  The impression was "unilateral neurosensory loss 
[secondary to] measles."  The examiner recommended that the 
veteran be put on an "H-2 profile" and "MOS restriction."  
Audiometry testing in April 1968, on examination upon entry 
into service, revealed left ear pure tone thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, of 60, 50, 
45, 50 and 90 decibels.  In August 1968, the veteran was 
continued on H-2 physical profile for hearing loss and 
declared ineligible for training in certain MOS's.  The 
veteran reported a history of hearing loss at the time of 
examination for separation from service in February 1970.  
Audiometry testing was not performed at that time.  He was 
noted to have an H-1 physical profile at that time.

The post-service medical records date from May 1976 and 
include various private medical records, including 
audiological evaluations.  A report of a January 1989 
clinical consultation indicates the veteran reported having 
infrequent noise exposure at work.  He denied any change in 
his hearing.  The examiner observed that hearing testing 
showed a total loss of hearing on the left.  The veteran 
reported he had lost all hearing in the left ear in the 
1950's when he contracted measles.  The impression was long-
standing total loss of left ear hearing.  A clinical 
consultation report dated in December 1999 confirmed no 
measurable hearing in the left ear at the limits of the 
audiometer.  The examiner opined that current evaluation 
showed essentially no change in hearing sensitivity since 
evaluation in January 1989.  In April 2001, a private 
physician noted that the veteran reported a history of near 
complete deafness in the left ear when seen in 1976 for a 
disability not at issue.

The transcript of the September 2001 Board hearing testimony 
reveals that the veteran concedes he had defective left ear 
hearing as a result of childhood illness, that this 
disability was identified by the military upon entry into 
active service, and that he was put on a profile as a result.

At this point, the Board notes that in order to determine 
whether the veteran has service-connected hearing impairment, 
the Board must first analyze whether the veteran is shown to 
have a current hearing loss disability by VA standards, 
pursuant to 38 C.F.R. § 3.385 (2001), which states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, [or] 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The medical evidence of record demonstrates that hearing in 
the left ear has remained essentially unmeasurable by 
audiometer since pre-induction into the military in August 
1967, and it has remained as such ever since.  Moreover, the 
veteran does not contest the fact that he had profound left 
ear hearing impairment prior to entry into service.  As the 
veteran has been shown to have had hearing loss disability by 
VA standards at the time he enlisted in service, he is not 
entitled to the presumption of soundness under 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304(b).  

Generally, pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a), a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  The Board notes that the evidence of record 
does not demonstrate that the veteran's hearing loss 
increased in severity during service.  This conclusion is 
evident from the evidence of record, which demonstrates that 
on examinations prior to entry into service, in August 1967 
and April 1968, his hearing in the left ear was either not 
measurable or clinically demonstrated tested puretone 
threshold levels from 45 to 90 decibels.  This reveals that 
for all practical purposes he has been deaf in the left ear 
since the time he entered service.  The report of examination 
for separation from service, while not providing audiometry 
test findings, indicated the veteran had an improved physical 
profile of H-1.  If the veteran was essentially deaf in the 
left ear at the time he entered service, and thereafter, then 
it stands to reason that it cannot be meaningfully determined 
that there was an increase in such left ear hearing 
impairment during service.  As such, there is no clinical 
evidence of record establishing that the veteran's 
preexisting left ear hearing impairment was aggravated by 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim, and service 
connection for left ear hearing loss must be denied.  

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date. VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 (West 
Supp. 2001); see also Holliday v. Principi, 14 Vet. App. 280 
(2001), Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought on appeal.  The Board 
concludes that the discussions in the rating decisions, 
statements of the case, and supplemental statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to substantiate the claims 
addressed above, and have therefore satisfied the 
notification requirements.  The Board therefore finds that 
the record as it stands is adequate to allow for review of 
the claims addressed above and that no further action by the 
RO is necessary to meet the requirements of the VCAA.  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

With regard to the veteran's claim of service connection for 
right ear hearing loss, the Board observes that while the 
SMRs show that the veteran's right ear hearing measurements 
were in the normal range upon entry into service, the post-
service medical evidence include private audiological 
examinations showing that the veteran suffers from some right 
ear hearing impairment as defined by VA standards in 
38 C.F.R. § 3.385.  Moreover, the veteran's treating private 
physician, W. R. M., M.D., who reported having provided the 
veteran with general medical care for approximately 20 years, 
opined in a January 2000 letter that the veteran's right ear 
hearing loss has been "an increasing problem since his 
Vietnam days when he was placed on an air field with an 
extreme high noise level."  The Board notes, however, that 
none of the audiologists who have actually evaluated the 
veteran's right ear hearing loss have provided any opinion as 
to whether such hearing loss is related to service. 

The Board observes that the veteran has not been afforded a 
VA audiological examination.  Pursuant to the Veterans Claims 
Assistance Act of 2000, which redefines the obligations of VA 
with respect to the duty to assist, the Board finds that VA 
has a duty to afford the veteran such an examination in this 
case to assist him in developing this claim.  38 U.S.C.A. 
§ 5103A(b)(d)) (West Supp. 2001); see also 66 Fed. Reg. 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159(c)(4)). 

Because of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, which, for the most 
part, are applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as of 
that date, see 38 U.S.C.A. § 5107 note (West Supp. 2001), the 
RO must ensure compliance with the notice and duty to assist 
provisions contained in the new law. 

Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and/or identify any additional sources of 
evidence, including private and VA 
medical records that are relevant to his 
claim.  

2.  The veteran should be scheduled for a 
VA audiological examination.  The 
examiner should review the claims file, 
examine the veteran, and undertake all 
clinical tests or studies deemed 
appropriate.  Specifically, auditory 
testing necessary to apply 38 C.F.R. 
§ 3.385 must be conducted.  The examiner 
is requested to provide an opinion as to 
whether the veteran suffers from right 
ear hearing impairment, and whether it is 
at least as likely as not that any such 
right ear hearing impairment is related 
to noise exposure in service.  The 
examiner is requested to report all 
findings in detail, and to provide a 
rationale for all opinions rendered.

3.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice, but he may 
submit additional evidence and argument.  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



